Citation Nr: 0123934	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  99-05 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as residuals of pneumonia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active service from September 1946 to January 
1948.  

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefit sought on 
appeal.

The Board notes that although the veteran requested a BVA 
hearing in his March 1999 substantive appeal (VA Form 9), he 
specifically withdrew his request in a February 2001 
statement, signed by him.  The veteran also requested an RO 
hearing, which was held in August 1999.  A transcript is of 
record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The medical evidence does not establish that any current 
respiratory disease is causally or etiologically related to 
an incident of the veteran's active service.    


CONCLUSION OF LAW

A respiratory disease was not incurred or aggravated as a 
result of active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001)(to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's original claim for 
service connection of a respiratory disease.  The veteran 
maintains that he suffered a respiratory infection while in 
active service in 1947, and that he currently suffers a 
disability resulting from his service injury.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 ("VCAA").  38 U.S.C.A. § 
5103A (West Supp. 2001).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  This act and 
implementing regulations set forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  The Board finds that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the VCAA.

In the present case, as reflected by a January 2001 letter, 
the RO has informed the veteran of the changes brought about 
by passage of the VCAA.  The RO has also informed the veteran 
of the reasons for denying his claim, as well as the evidence 
necessary to substantiate it.  The RO provided the veteran 
with copies of the rating decisions, the statement of the 
case (SOC) and supplemental statement of the case (SSOC) 
concerning the determination of service connection for the 
claimed disability.  The veteran presented personal testimony 
at a hearing before the RO, conducted in August 1999.  The 
veteran's service medical records were obtained and all 
pertinent treatment records identified by the veteran were 
obtained.  The Board is unaware of any additional outstanding 
records pertaining to this issue.  Under the circumstances, 
the Board finds that the duty to assist has been satisfied, 
and no useful purpose would be served by remanding this case 
to the RO for additional development.  As such, the Board 
will proceed with appellate disposition.

Service connection will be granted for a disability resulting 
from disease or injury incurred in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in active military service.  See 38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. § 3.303(a) (2001).  Service 
connection is the relationship of a current disability to an 
injury or disease incurred in active service.  Generally, to 
prove service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

The veteran's service medical records show no pertinent 
findings on the September 1946 enlistment examination.  
Treatment records show a diagnosis of pneumonia of the right 
lower lobe, primary, atypical, cause unknown, in September 
1947, as well as a notation on an undated record that the 
veteran had suffered pneumonia each year for the previous 
three years.  An October 1947 radiology report shows complete 
resolution of pneumonitis at the right lung base.  The 
records also show an October 1947 diagnosis of influenzal 
syndrome.  The veteran's January 1948 separation examination 
showed a notation of pneumonia in December 1946 and October 
1947, but noted no abnormalities of the lungs at that time.  

Reports of treatment at Morenci Hospital in December 1966 and 
November 1967 show an x-ray taken in December 1966, during a 
hospitalization for bowel complaints.  The x-ray, reviewed by 
Dr. Arthur J. Stein, M.D.,  showed clear lungs with no chest 
pathology demonstrated radiographically.  A medical history 
related by the veteran during this visit showed 5 previous 
occurrences of viral pneumonia, with the last hospitalization 
in 1951.  These records also showed that the veteran was 
hospitalized in November 1967 for treatment of an upper 
respiratory infection, and was treated by Dr. R. A. Diccion, 
M.D.  The veteran complained of a productive cough, which had 
increased in severity over the two weeks prior to admission.  
The veteran also had experienced chills, headaches, anorexia 
and weakness.  His symptoms were unresponsive to Penicillin.  
Examination revealed the maxillary sinuses to be cloudy and 
this was confirmed by x-rays.  Also noted were course moist 
rales over the chest wall, with no evidence of consolidation; 
and an increase in bronchovascular markings over the hilar 
regions consistent with bronchitis.  Dr. Diccion diagnosed 
acute bronchitis, with a secondary diagnosis of maxillary 
sinusitis.

VA outpatient treatment records from April-June 1985 show 
complaints of shortness of breath and fatigue.  The veteran 
stated that he had been inhaling oil smoke at work, and that 
this irritated his lungs.  Examination showed that his lungs 
were clear, and heart sounds normal.  The examiner noted the 
possibility of emphysema.  Pulmonary function tests showed a 
marked decrease in FEV1, suggestive of obstructive lung 
disease.  He was given medication and advised to do deep 
breathing exercises and to wear a mask while at work.  On a 
return visit in June 1985, the veteran was noted to be doing 
better and attributed part of the improvement to increased 
ventilation at work.  

VA outpatient treatment records from February-June 1988 
showed complaints of recurrent cough following an occurrence 
of influenza in February 1988.  Examination revealed that the 
veteran's lungs were clear except for a few dry crackles, 
posteriorly at the bases, and a wet sounding cough.  The 
examiner diagnosed bronchitis with underlying chronic 
obstructive pulmonary disease COPD.  On a return visit in 
March 1988, the veteran complained of a continuing cough, 
with a rattle.  The physician noted persistent bronchitis.

An examination by Dr. G. Roberts M.D. in April 1991 showed 
complaints of chest pain for three days prior, some rales and 
shortness of breath, but no fever or cough.  The physician 
noted a forty-year history of smoking, but none for the 
previous nine years.  Dr. Roberts recommended hospitalization 
for further treatment.  The veteran was hospitalized and 
examined by Dr. David M. McCance, D.O., with complaints of 
continued chest pain and lightheadedness, but no shortness of 
breath, diaphoresis, nausea, vomiting or palpitations.  Dr. 
McCance noted no recent history of pneumonia or acute 
bronchitis, but 8 prior occasions of viral pneumonia.  On 
examination, the veteran's lungs were noted to be clear to 
auscultation and percussion.  An x-ray of the chest conducted 
by Dr. William G. Keating M.D. showed the lungs to be well 
expanded and free of active disease.  Among the diagnoses of 
both Dr. Roberts and Dr. McCance was chronic obstructive 
pulmonary disease.  The veteran was released and referred for 
outpatient treatment.

Outpatient treatment records from April-December 1991 show 
that the veteran was evaluated for complaints of dyspnea by 
Dr. Robert D. Albertson, M.D.  Findings showed a chronic 
cough, with no purulent sputum, hemoptysis, fever, chills or 
edema.  The chest was noted to have somewhat diminished 
breath sounds with a few scattered crackles at the bases.  
Forced expiratory time was about four to five seconds with 
soft end expiratory wheezing.  Chest x-rays revealed somewhat 
large lung volumes with increased parenchymal markings, but 
no definite reticulonodular pattern suggestive of florid 
interstitial lung disease.  Tests showed a severe obstructive 
ventilatory defect, and an impaired gas transfer rate.  FEV1 
measurements taken in April 1991 and December 1991 were 1.43 
liters and 1.33 liters respectively, and were noted as 
reduced.  

Results of an exercise test conducted in April 1991 showed 
maximal oxygen consumption of 15 ml/min/kg; maximum heart 
rate was 139, which was 88 percent of the predicted rate; 
maximum minute ventilation reached 48 liters/min; and oxygen 
pulse reached 8 ml/beat, with normal being 12.  These results 
showed a markedly impaired exercise capacity and ventilatory 
impairment.  Dr. Albertson noted that the veteran had 
formerly smoked up to a pack of cigarettes a day, before 
quitting nine years prior to the examination.  He also noted 
a history of industrial exposure to fumes and dust.  The 
veteran's medical history showed several episodes of 
pneumonia, starting in the 1940s, while the veteran was in 
service, and a recent cardiac stress test which showed 
dyspnea.  

Dr. Albertson's impression was of COPD and emphysema.  He 
stated that the veteran was truly disabled on the basis of 
his pulmonary disease and ventilatory impairment.  This would 
limit the veteran to 50 percent of his maximum work rate for 
prolonged periods of time.  Dr. Albertson stated that there 
may be pulmonary reasons for the dyspnea such as reduced gas 
transfer rate, at 54 percent of predicted, possibly related 
to earlier episodes of viral pneumonia.  He also stated that 
the reduced gas transfer rate could be explained by the 
veteran's emphysema.

Outpatient treatment records from Camden Health Care Center 
from January-July 1994 show complaints of difficulty 
breathing and a productive cough.  The veteran told the 
examining physician that he had not previously had problems 
breathing, but that he had pneumonia in the 1940's.  The 
examiner's impression was of pneumonia.  In February 1994, 
the veteran was still complaining of a cough, although not 
productive, and lung congestion.  The examiner's impression 
was that the pneumonia had resolved.  The veteran reported 
again in March 1994, complaining of head congestion and 
coughing up green curdles, and of weakness.  The examiner 
stated his impression of mild bronchitis or early pneumonia.  
The veteran also reported in April 1994, complaining of chest 
congestion.  The examiner's notes refer to emphysema and 
bronchitis.

A May 1997 x-ray report conducted by Dr. Dakshesh Patel, M.D. 
showed hyperinflated lungs, consistent with COPD, but no 
acute cardiopulmonary disease.  A February 1998 VA 
examination made no findings pertinent to the veteran's claim 
for a respiratory disease.  In February 1999, the veteran 
submitted a statement in which he included several excerpts 
from the Merck Medical Manual pertaining to COPD and its 
relationship to emphysema, pneumonia and bronchitis.  He also 
stated that records prior to 1989 were unavailable due to the 
deaths of his treating physicians.

The transcript from the veteran's August 1999 RO hearing 
shows that the veteran first suffered pneumonia in 1947, 
while in the service, and then suffered numerous times 
following service.  According to the veteran, at first, he 
would be hospitalized, but later he simply saw a doctor and 
took antibiotics.  The veteran estimated the recurrence of 
pneumonia as once per year or every two years since service.  
He testified that this has resulted in much lost work time, 
and in the inability to keep on weight.  He also testified 
that his health has been affected by extremes of temperature, 
whether hot or cold.  He stated that he had never had 
pneumonia before entering the service, and that he had never 
been a true smoker, only an occasional or social smoker.  He 
worked in an automotive painting plant, where he was exposed 
to chemicals, but not to smoke.  He also worked in a cable 
manufacturing company, and in a screw machine shop, neither 
of which exposed him to smoke.  The veteran reiterated that 
his condition has recurred continuously since he left the 
service.

Results of a January 2001 VA pulmonary function test show a 
severe obstructive lung defect, confirmed by a decrease in 
flow rate at peak flow and at 50 percent and 75 percent flow 
rates.

The Board has thoroughly reviewed the evidence of record, as 
summarized in part above.  However, the Board finds that the 
preponderance of the evidence is against a claim for service 
connection of a respiratory disorder, claimed as residuals of 
pneumonia.  The Board finds sufficient evidence to show that 
the veteran suffered an in-service respiratory infection.  
Two occurrences of pneumonia are noted on the veteran's 
separation examination, and there is evidence that the 
veteran received treatment while in service, at least for the 
September 1947 occurrence.  The Board also finds evidence 
sufficient to show that the veteran currently suffers from a 
respiratory disorder.  In his April 1991 examination Dr. 
Albertson diagnosed COPD and emphysema.  A May 1997 x-ray 
report shows findings consistent with COPD; and a January 
2001 VA pulmonary function test shows a severe obstructive 
lung defect.  

What is absent from the record is sufficient evidence to show 
that the veteran's in-service infection, or pneumonia, is 
related to any current respiratory disorder.  The respiratory 
infection suffered in service was noted to be pneumonia, and 
was not diagnosed as a chronic condition at that time.  See 
38 C.F.R. § 3.303(b).  Further, the examiner noted in October 
1947 that there had been a complete resolution of the 
infection.  Following separation from service in January 
1948, there is evidence that the veteran suffered at least 
one occurrence of a respiratory infection in November 1967, 
and some indication in the record that there may have been 
previous infections; however, the November 1967 infection was 
diagnosed as acute bronchitis, and was not noted to be 
related to any previous infection, or to be part of any 
continuing disease pathology.  There was no diagnosis of a 
chronic condition until over 37 years after service, in April 
1985, when the veteran was first diagnosed with an 
obstructive lung disease.  At that time, the veteran stated 
to the examiner that these symptoms had persisted for only 4 
to 6 months prior to the examination.  Further, the 
examination conducted upon separation showed no abnormalities 
of the lung at that time, and a December 1966 examination 
showed clear lungs, with x-rays revealing no chest pathology.  
The Board interprets the acute nature and the apparent 
resolution of respiratory infections noted following service, 
as well as the extended period between separation from 
service and the diagnosis of a chronic condition as 
persuasive evidence against a showing that there was 
continuity of symptomatology following service.  See 
38 C.F.R. § 3.303(b); Savage, supra.

In addition to the evidence already stated, the Board notes 
the minimal medical support for the veteran's contention.  
Dr. Albertson stated in an April 1991 examination that it was 
possible that the veteran's reduced gas transfer rate could 
be related to earlier episodes of viral pneumonia; however, 
in December 1991, Dr. Albertson stated that the reduced gas 
transfer rate was consistent with emphysema, and he noted the 
veteran's prior years of cigarette smoking, and his exposure 
to occupational pollutants.  In this regard, Dr. Albertson 
noted in a previous examination that the veteran formerly 
smoked up to a pack a day, and Dr. Roberts noted in an April 
1991 examination, a forty-year history of cigarette smoking.  
The veteran specifically contended in his August 1999 hearing 
testimony that he was not a true smoker, but only an 
occasional or social smoker.  The Board notes that the 
veteran did not dispute a history of smoking, only the amount 
consumed.  The Board also notes VA outpatient treatment 
records from April 1985, which show a notation that the 
veteran was exposed to oil smoke at work, which irritated his 
lungs.  The veteran also specifically denied any occupational 
smoke exposure in his August 1999 hearing.  Nevertheless, the 
Board does not interpret Dr. Albertson's notations as to the 
source of the veteran's disability as a specific finding of a 
relationship to service, but rather as a statement of one of 
several possibilities.  In the absence of medical evidence of 
a nexus to service, the Board finds that the evidence of 
record, including that pertinent to service, is insufficient 
to establish that the veteran's current respiratory disorder 
is related to the pneumonia suffered while in service, or any 
other incident of the veteran's active service.

Other than the veteran's own contentions, the record is 
negative for a medical opinion that affirmatively relates any 
current respiratory disorder to the veteran's in-service 
pneumonia.  The Board has fully considered the veteran's 
contentions; however, as the veteran does not appear to have 
any medical expertise, his contentions on this point are not 
sufficient to establish service connection.  See Espiritu, 2 
Vet. App. at 494-95.  Moreover, the Board has considered 
whether a VA examination is necessary in this case.  The 
record contains the report of a VA general medical 
examination conducted in February 1998, but that report is 
negative for any findings as to a respiratory disorder.  
Nevertheless, as there is no medical evidence of record 
indicating that the claimed disorder may be associated with 
the veteran's active service, the Board does not find that a 
VA examination is necessary in this case.  38 U.S.C.A. 
§ 5103A(d); 66 Fed. Reg. 45,630-31 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. § 3.159(c)(4)).

In short, the Board finds that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for a respiratory disorder. As there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit-of-the-doubt rule is not applicable, and the appeal 
is denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The claim for service connection for a respiratory disorder, 
claimed as residuals of pneumonia, is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

